     CASE 0:19-cv-01782-ECT-BRT Document 10 Filed 06/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Nicky Joe Duprest,                                   File No. 19-cv-1782 (ECT/BRT)

             Petitioner,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Warden M. Rios,

           Respondent.
________________________________________________________________________

      Magistrate Judge Becky R. Thorson issued a Report and Recommendation on June

8, 2020. ECF No. 9. No party has objected to that Report and Recommendation, and it is

therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all of the

files, records, and proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 9] is ACCEPTED;

      2.     Petitioner Nicky Joe Duprest’s Petition for a Writ of Habeas Corpus [ECF

No. 1] is DENIED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 26, 2020                     s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
